United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1680
                                  ___________

David Lynch,                         *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Northern
                                     * District of Iowa.
Leonard R. Davis, Sheriff of         *
Buchanan County; Steve Hepke,        *      [UNPUBLISHED]
Captain of Buchanan County Sheriff’s *
Department; Mike Ratchford, Deputy *
Sheriff for Buchanan County,         *
                                     *
             Appellees.              *
                               ___________

                            Submitted: October 7, 2004
                               Filed: October 21, 2004
                                ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      David Lynch (Lynch) appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action involving a high-speed chase. Upon de novo
review, see Lawyer v. City of Council Bluffs, 361 F.3d 1099, 1103 (8th Cir. 2004),


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
we conclude the officer-defendants’ conduct was objectively reasonable under the
circumstances, and thus the defendants did not violate Lynch’s Fourth Amendment
right to be free from unreasonable searches and seizures, see Cole v. Bone, 993 F.2d
1328, 1332-34 (8th Cir. 1993).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-